PER CURIAM.
Plaintiff appeals an order dismissing the complaint for lack of personal jurisdiction over defendant, and in the alternative, dismissing plaintiffs complaint for failure to state a cause of action. We affirm the order dismissing for lack of personal jurisdiction. The ruling on whether the com*343plaint failed to state a cause of action is moot.
We vacate the alternative holding that the complaint failed to state a cause of action. Having determined that the court lacked personal jurisdiction, it should not have made rulings on the merits of the case.
Affirmed as modified.
WARNER, FARMER and KLEIN, JJ., concur.